      Case 1:19-cv-08173-LAP Document 235 Filed 03/22/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PETER ALLEN, et al.,

                 Plaintiffs,
                                            No. 19-CV-8173 (LAP)
       -against-
                                                    ORDER
CARL KOENIGSMANN, et al.,

                 Defendants.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

     Before the Court are Plaintiffs’ letters seeking leave to

move to compel Defendants to produce certain documents.          (See

dkt. nos. 217, 231.)    Defendants responded to those letters by

requesting to appear for a pre-motion conference, (see dkt. no.

233), and Plaintiffs replied, (see dkt. no. 234).           Construing

the parties’ papers as Plaintiffs’ motion to compel and

Defendants’ opposition, the motion to compel is GRANTED.

     In their papers, Plaintiffs lay out a litany of documents

that Defendants have not yet produced.       (See, e.g., dkt. no. 217

at 1-5.)   Defendants largely concede that point, responding

instead that they “have worked diligently to produce the records

as quickly as possible[ ] and will continue to follow up with

DOCCS and produce the medical records in the most efficient

manner possible under the circumstances.”        (Dkt. no. 233 at 3.)

The Court agrees with Plaintiffs, however, that imposing a
         Case 1:19-cv-08173-LAP Document 235 Filed 03/22/21 Page 2 of 2



specific deadline for production will facilitate this case’s

moving forward.

     Accordingly, Defendants are hereby ordered to produce the

outstanding documents Plaintiffs have requested--as helpfully

summarized in Plaintiffs’ reply, (see dkt. no. 234 at 1-3)--by

no later than May 3, 2021.

SO ORDERED.

Dated:     March 22, 2021
           New York, New York

                                           ___________________________
                                           LORETTA A. PRESKA, U.S.D.J.




                                       2
